IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-60311
                         Summary Calendar



LARRY L. LUCKETT,

                                         Plaintiff-Appellant,

versus

ANN L. LEE; ETHEL CARLIZE; WILLIE M. WILLIAMS;
JAMES BREWER; J. SPIVEY; RANDY ROBINSON,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 4:96-CV-204-S-D
                       - - - - - - - - - -

                        September 14, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Larry L. Luckett, a Mississippi prisoner (# 42982), appeals

the district court’s order granting summary judgment to the

defendants in his civil rights action.

     Luckett alleged that the defendants retaliated against him

for filing lawsuits and prison grievances, by issuing a false

Rules Violation Report (“RVR”) against him, and then convicting

him of the rules violation and placing him in close confinement.

The district court did not err in concluding that there was no

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-60311
                               -2-

genuine issue of material fact as to whether the defendants

retaliated against Luckett.   See FED. R. CIV. P. 56(c) and (e);

Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1996).     Luckett has

not produced direct evidence or alleged a “chronology of events”

from which retaliation may be inferred.   See Woods v. Smith, 60

F.3d 1161, 1166 (5th Cir. 1995).   Moreover, he has repeatedly

admitted to the primary conduct--sexual relations with another

inmate--that formed the basis of the challenged RVR.    Luckett’s

allegations about being placed in close confinement do not state

a cognizable constitutional claim, because he had no protected

liberty interest in remaining in his prison’s general population.

See Sandin v. Conner, 515 U.S. 472, 484-85 (1995).     The judgment

of the district court is AFFIRMED.

     AFFIRMED.